In a negligence action to recover damages for personal injury, defendant appeals from an order of the Supreme Court, Kings County, dated December 10, 1962, which granted plaintiff’s motion for a preference in trial pursuant to rule 151 of the Rules of Civil Practice. Order reversed, with $10 costs and disbursements, motion denied and preference vacated. In our opinion the circumstances do not warrant the preference in trial of this action over the many causes awaiting trial in regular order. Hence, the granting of the motion was an improvident exercise of discretion (cf. Carlo v. Riverdale Ice Skating Rink, 6 A D 2d 1036; Kent v. Brooklyn Eagle, 2 A D 2d 699; Goyco v. Bencivengo, 14 Misc 2d 72). Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur. [37 Misc 2d 440.]